Citation Nr: 0944946	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Consel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1971.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, which denied service connection for 
depression/anxiety claimed as a mental condition.  

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the October 2009 hearing, the Veteran indicated that 
he has been receiving Social Security Disability benefits.  
It does not appear that any Social Security Administration 
(SSA) records have been obtained.  In Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) the U.S. Court of Appeals for Veterans 
Claims (Court) held, in essence, that records pertaining to 
SSA disability claims in possession of SSA are constructively 
in possession of VA (See 38 C.F.R. § 3.201), and that if VA 
does not seek to secure such records from SSA, it violates 
its duty to assist the claimant under 38 U.S.C.A. § 5107(a).  
The Board finds that VA should seek these records.

In addition, the record shows that the Veteran receives 
treatment for his psychiatric disorders at the Salt Lake City 
VA healthcare system.  The Board finds that the RO/AMC should 
make an attempt and obtain the VA treatment records dated 
from June 2009.  VA has a duty to seek these records. 38 
U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA copies of their 
determination on the appellant's claim for 
SSA disability benefits, as well as copies 
of the medical records considered in 
conjunction with that determination.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to June 2009, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  

3.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim.  If the benefits 
sought in connection with the claim remain 
denied, the Veteran should be provided 
with an appropriate Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


